DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/18/2021 have been fully considered but they are not persuasive.
On page 1, applicant makes general arguments that the prior art combination does not show the claimed method.  Examiner contends the prior art combination discloses the claimed method.
On page 2, Regarding IDS: applicant argues that the actions of a foreign patent office is not relevant to the actions of the USPTO.  Examiner agrees.  However, since applicant has chosen to disclose these documents, applicant is required to meet the standards for disclosure of these documents.  Examiner notes applicant has not stated relevance of non-English language information, required in 37 CFR 1.98(B)(3)(a), and are not considered.  Examiner further notes that since the documents do not have “drawings, chemicals formulas”, examiner cannot understand them, and therefore examiner’s consideration “to the extent understood” is not at all understood (both citations from MPEP 609.05b).  
On page 2, Regarding drawings: Applicant asserts “rack 132, control circuit 116” are shown in figure 2a, which applicant contends is “functional system diagram”.  Examiner notes that the “functional system diagram” does not disclose the particular structure claimed.  Objection maintained.
On page 3, applicant asserts there is no teaching, suggestion, or motivation, to combine the references disclosed.  
Regarding 103 rejection of claim 16 and its dependents:
-Applicant asserts neither O’Brien nor Burris disclose the new features of “shaft is connected with a pinion”.  Examiner notes that BOTH O’Brien and Burris disclose a shaft connected with a pinion.  Applicant asserts neither O’Brien nor Burris disclose “pinion is connected to said door”.  Examiner notes shaft is attached to pivot arms in BOTH O’Brien and Burris.   Applicant claims “such that rotation of the pinion closes the door”.  Examiner notes that the pinion rotating in both O’Brien and Burris affects the rack, which in turn affects the door.
-Applicant argues the motor of Burris only affects a valve in the device of Burris.  Examiner agrees.  Examiner notes however that it is known in the art to utilize a motor/generator of O’Brien to perform the functions of that disclosed in O’Brien, and would be obvious to apply to the device of Burris to control in the manner of O’Brien.
-Applicant asserts that the “supplying the motor/generator with current retards or impedes the closing of the door”.  Examiner notes that this is the case, and does not point out how this fails to read upon applicant’s claimed method.  Burris states “electrical energy will be generated in the same manner regardless of the direction the door 82 is moving.” [0126].  Discouraging rotation and/or slowing rotation is not at issue in claim 16.  Burris states generation because the pinion rotates in both directions, which reads on applicant’s claims.   

Regarding claim 25 and its dependents:
-Applicant asserts Burris must disclose “pinion 112 is correlated with rotation of the motor shaft 260”.  Applicant claims “motor shaft engaged with the pinion via a reduction gear set”.  Examiner notes that examiner has shown the motor shaft 260 of Burris must generate electricity in both direction [0126] of the door closer, which requires rotation of the pinion/shaft 112.  Everything in the middle between these two functions is considered the reduction gear set 242, or correlates the pinion and the motor shaft with the reduction gear set 242.  Applicant does not claim ONLY the reduction gear set can act between them.  
Arguments regarding claim 16 are not persuasive for claim 25.


Applicant repeats arguments from claims 16 and 25.  These are not persuasive.  


Information Disclosure Statement
The information disclosure statement filed 8/26/2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
Examiner notes that both references in the IDS of 8/26/2021 are in Spanish.  Applicant has not provided a “concise explanation of the relevance” of these documents.  Therefore, this IDS has not been considered.
Examiner thanks applicant for properly including the English translation of the abstract of the reference cited in the IDS of 9/16/2021.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the Rack 132, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-28, 30-33, 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over 2011/0252598 Burris in view of 5243735 O’Brien.
Regarding claim 16, Burris discloses a method, comprising: opening a door coupled to a spring 118, thereby compressing said spring (compressed at 90 degrees, [0173]); 
releasing said door and allowing said spring 118 to expand to initiate closing of said door; 
generating electricity operable in response to compression and expansion of said spring during opening and closing said door (generated in both directions of rotation, claim 1, no electricity generated when stationary, [0183], electricity generated “solely from movement of the door” [0129]); 

rotating a shaft 260 of said motor 244 with said electricity to close said door (move in either direction dictated by the control unit 110, [0100], and “automatically close without any user input” [0001]);
wherein the shaft 260 is connected with a pinion 112 such that rotation of the shaft 260 drives the pinion to rotate (dictated by control unit 110); and 
wherein the pinion 112 is connected to said door via an armature 92 such that rotation of the pinion 112 closes said door.
Burris discloses the use of a generator separate from the motor.
O’Brien discloses the use of a “motor/generator” that acts as a generator and a motor.
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a motor/generator as commonly known in the art of O’Brien to perform the function of both of the separate motor and generator of Burris.  Examiner notes that the use of one article that performs the functions of both required in Burris would lower both the cost of the device, as well as ease the manner of use.  Therefore, examiner contends it would have been obvious to use the same device to perform both functions described in Burris.  Examiner contends that these are known equivalents and are used for the same purpose within the ordinary skill in the art.  See MPEP 2144.06(I).   


Regarding claim 17, Burris as modified discloses the method of claim 16, further comprising decoupling said motor from said door if opening or closing the door exceeds in response to a movement speed of the door exceeding a preset rate (by using clutch gears 314a,314b [0128]).

Regarding claim 18, Burris as modified discloses the method of claim 16, wherein rotating said motor shaft  rotates a gear set (gear train [0129]) connected to said spring with a rack and pinion mechanism (“user begins opening the door, movement…directly drives the large drive gear and subsequently the gear train to the generator” [0129]).



Regarding claim 20, Burris as modified discloses the method of claim 16, further comprising dampening at least one of a closing rate or an opening rate of said door via the generating electricity during the opening and closing of said door.  Examiner contends that the mechanical coupling of the motor to the pinion as disclosed by Burris adds a resistance to the torque of the pinion 112 of Burris, and therefore “dampens” the rate of rotation of the door.  

Regarding claim 21, Burris as modified discloses the method of claim 16, wherein said door is coupled to a door closer 90, said door closer comprising a rack 116 engaged between said pinion 112 and said spring 118, said motor 244, and said storage device.

Regarding claim 22, Burris as modified discloses the method of claim 21, wherein rotation of said pinion 112 in a first rotational direction is correlated with movement of said rack 116 in a first linear direction, compression of said spring 118, and opening of said door (as is common in the art, and shown in figure 3); and wherein rotation of said pinion 112 in a second rotational direction opposite said first rotational direction is correlated with movement of said rack 116 in a second linear direction opposite said first linear direction, expansion of said spring, and closing of said door (as is common in the art, and shown in figure 3).

Regarding claim 23, Burris as modified discloses the method of claim 16, wherein said generating occurs during opening of said door and during a first closing phase of said door (“electrical to close said door.  Applicant is designating two phases of closing, but does not differentiate them in this claim.  Therefore, examiner notes that the generation occurs during the opening and both closing phases in Burris.

Regarding claim 24, Burris as modified discloses the method of claim 23, wherein said door moves from an open position to an intermediate position during said first closing phase; and wherein said door moves from said intermediate position to a closed position during said second closing phase.  Applicant is designating two phases of closing, but does not differentiate them in this claim.  Therefore, examiner notes that the door moves during the opening and both closing phases in Burris.

Regarding claim 25, Burris discloses a method of operating a door closer, the method comprising: 
translating a first door movement of a door to a first pinion rotation (using arms 92) of a pinion 112 of the door closer (figure 2), wherein the door closer further comprises a motor 244 having an motor shaft engaged with the pinion via a reduction gear set 242 such that rotation of the pinion is correlated with rotation of the motor shaft; translating, by the reduction gear set 242, the first pinion rotation 112 to a first motor shaft rotation of the motor shaft (the rotation of the door generates energy by the motor 244); generating, by the motor, a generated electrical power as a result of the first motor shaft rotation (in either direction, abstract), wherein the generating of the generated electrical power impedes the first motor shaft rotation (as discussed above, this is a function of this step, and is discussed above in claim 20), thereby impeding the first pinion rotation and the first door movement (examiner notes that this is a repetition of the prior phrase); storing, in a power storage device coupled with the motor [0130], the generated electrical power, thereby providing stored electrical power stored in the 
Burris discloses the use of a generator separate from the motor.
O’Brien discloses the use of a “motor/generator” that acts as a generator and a motor.
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a motor/generator as commonly known in the art of O’Brien to perform the function of both of the separate motor and generator of Burris.  Examiner notes that the use of one article that performs the functions of both required in Burris would lower both the cost of the device, as well as ease the manner of use.  Therefore, examiner contends it would have been obvious to use the same device to perform both functions described in Burris.  Examiner contends that these are known equivalents and are used for the same purpose within the ordinary skill in the art.  See MPEP 2144.06(I).   


Regarding claim 26, Burris as modified discloses the method of claim 25, further comprising: translating the first pinion 112 rotation to a first rack 116 gear movement (linear movement) of a rack gear engaged with the pinion 112 (figure 3) and thereby compressing or expanding a spring 118 engaged 

Regarding claim 27, Burris as modified discloses the method of claim 26, wherein the first door movement is an opening movement of the door in which the door moves away from the closed position; wherein the first rack gear movement results in compressing the spring; and wherein the second rack gear movement results in expanding the spring [0083].

Regarding claim 28, Burris as modified discloses the method of claim 25, wherein the first door movement is an opening movement of the door in which the door moves away from the closed position; wherein the first pinion rotation is in a first rotational direction; and wherein the second pinion rotation is in a second rotational direction opposite the first rotational direction [0083].

Regarding claim 30, Burris as modified discloses the method of claim 25, wherein the door closer further comprises a clutch [0128] engaged between the motor and the reduction gear set, the clutch having a coupling state in which the clutch engages the motor and the reduction gear set, and the clutch having a decoupling state in which the clutch disengages the motor from the reduction gear set; and wherein the method further comprises selectively operating the clutch in the decoupling state based upon a movement speed of the door (speed of the door in one direction is not utilized by the clutch).

Regarding claim 31, Burris discloses a method of operating a door closer comprising a pinion 112, a motor 244 including a motor shaft 260 engaged with the pinion 112 via a reduction gear set 242, thereby causing the motor to generate a first electrical power (electricity generated in both directions), thereby causing the motor to impede the opening movement of the door (please see discussion in claim 20); storing the first electrical power in the power storage device; translating a first closing movement of the door to a second pinion rotation of the pinion 112 (using arms 92), thereby causing the reduction gear set 242 to rotate the motor shaft 260 in a second motor shaft rotation, thereby causing the motor to generate a second electrical power (electricity generated in both directions), and thereby causing the motor to impede the first closing movement of the door (see discussion of claim 20); storing the second electrical power in the power storage device; and during a second closing movement of the door occurring after the first closing movement of the door (door of Burris closes the whole way, and has two phases of movement as claimed by applicant), discharging at least a portion of the electrical power stored in the power storage device to the motor (in order to close the door, [0001]), thereby causing the motor to drive the motor shaft thereby urging the door toward a closed position; wherein the first pinion rotation is in a first rotational direction; and wherein the second pinion rotation is in a second rotational direction opposite the first rotational direction.
Burris discloses the use of a generator separate from the motor.
O’Brien discloses the use of a “motor/generator” that acts as a generator and a motor.
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a motor/generator as commonly known in the art of O’Brien to perform the function of both of the separate motor and generator of Burris.  Examiner notes that the use of one article that performs the functions of both required in Burris would lower both the cost of the device, as well as ease the manner of use.  Therefore, examiner contends it would have been obvious to use the same device to 


Regarding claim 32, Burris as modified discloses the method of claim 31, wherein the door closer further comprises a rack gear 116 engaged with the pinion 112 and a spring 118 engaged with the rack gear 116; wherein the first pinion rotation drives the rack gear in a first direction and compresses the spring; wherein, during the first closing movement, the spring expands, thereby driving the rack gear in a second direction opposite the first direction and urging the pinion in the second rotational direction; and wherein during the second closing movement, the spring expands, thereby driving the rack gear in the second direction and urging the pinion in the second rotational direction.

Regarding claim 33, Burris as modified discloses the method of claim 31, further comprising operating a clutch [0128] to selectively decouple the motor from the pinion (in only one direction).

Regarding claim 36, Burris as modified discloses the method of claim 16, wherein said rotating of said shaft of said motor (O’Brien motor/generator in place of the motor in Burris, rotating O’Brien shaft either uses electricity or makes electricity) drives a gear set that rotates a pinion of a door closer to close said door (as taught in Burris).

Regarding claim 37, Burris as modified discloses the method of claim 16, wherein said rotating of said shaft of said motor (O’Brien motor/generator in place of the motor in Burris, rotating O’Brien shaft either uses electricity or makes electricity) provides a boost force to completely close the door (as taught in Burris).

Regarding claim 38, Burris as modified discloses the method of claim 16, wherein rotating said shaft of said motor (of O’Brien, which generates in only one direction, and uses in the other direction) with said electricity to close said door comprises generating, by the motor (since the motor of O’Brien generates AND uses), a closing force on said door.

Claims 16-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over 5243735 O’Brien in view of Burris.
Regarding claim 16, O’Brien discloses a method, comprising: 
opening a door (swinging door, abstract) coupled to a spring 40, thereby compressing said spring (abstract); 
releasing said door and allowing said spring to expand to initiate closing of said door (abstract);
generating electricity with a motor 62  (“acts as a generator during the closing”, abstract) operable in response to compression and expansion of said spring during opening and closing said door; 
and rotating a shaft 60 of said motor 62 with said electricity (“generated electrical energy fed back to the motor/generator to retard rotation of the rotor” abstract, so the generated electrical energy is used by the motor in the closing motion);
wherein the shaft 60 is connected with a pinion 28 such that rotation of the shaft drives the pinion to rotate (as discussed above); and 
wherein the pinion 28 is connectedto said door such that the rotation of the pinion closes the door (since pinion is directly connected to door, this is the case).
O’Brien does not disclose the use of an electricity storage device, or that its rotating pinion is connected to the door using armature.
Burris discloses the use of a battery storage device battery “in addition to” generation [0130], and that its rotating pinion is attached to the door using armature 92.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to store the generated electricity of O’Brien in a storage device like the battery of Burris so that the electricity can be used for damping the closing motion at a later time.  For instance, if the door is held open for a long time, the unstored generated electricity will no longer be available, and the device of 
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a set of arms with O’Brien, as known in the art taught by Burris armature 92, in order to connect the two rotating things in a known manner.  Examiner contends that these are known equivalents and are used for the same purpose within the ordinary skill in the art.  See MPEP 2144.06(I).   

Regarding claim 17, O’Brien as modified discloses the method of claim 16, further comprising decoupling said motor from said door (using clutch mechanism 63) in response to a movement speed of the door exceeding a preset rate (rate in the negative, since the clutch 63 disconnects the motor from the door in one direction).

Regarding claim 18, O’Brien as modified discloses the method of claim 16, wherein rotating said motor shaft 60 rotates a gear set 58 connected to said spring 40 with a rack and pinion mechanism (rack 52, pinion 54).

Regarding claim 19, O’Brien as modified discloses the method of claim 18, wherein said gear set is one of a spur gear set (figure 4).

Regarding claim 20, O’Brien as modified discloses the method of claim 16, further comprising dampening a closing rate of said door via the generating electricity (abstract) during the opening and closing of said door.

Regarding claim 21, O’Brien as modified discloses the method of claim 16, wherein said door is coupled to a door closer (device of O’Brien), said door closer comprising a pinion 54 engaged with said door via an armature 28a, a rack 52 engaged between said pinion 54 and said spring 40, said motor 62, and said storage device (of Burris).


Page 4 of 15wherein rotation of said pinion in a second rotational direction opposite said first rotational direction is correlated with movement of said rack in a second linear direction opposite said first linear direction, expansion of said spring, and closing of said door (abstract).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY M MORGAN whose telephone number is (303)297-4387. The examiner can normally be reached Mon-Thurs 8-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMILY M. MORGAN/
Primary Examiner
Art Unit 3677



/EMILY M MORGAN/Primary Examiner, Art Unit 3677